                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

KEN RITCHEY                                                                  PLAINTIFF

v.                                                  CAUSE NO. 1:18CV335-LG-RHW

CLARK J. LEVI, ET AL.                                                      DEFENDANTS

                    MEMORANDUM OPINION AND ORDER
                      DENYING MOTION TO DISMISS

      BEFORE THE COURT is the [7] Motion to Dismiss filed by the defendants,

Clark J. Levi and Alvix Laboratories, LLC. After due consideration of the parties’

submissions concerning diversity jurisdiction and the relevant law, it is the Court’s

opinion that it has subject-matter jurisdiction over the parties in this case.

Accordingly, the defendants’ Motion to Dismiss will be denied.

                                     BACKGROUND

      This case involves breach of contract and related claims. The Complaint

alleges that the plaintiff is a resident of Florida, the defendant Clark J. Levi is a

resident of Mississippi, and the defendant Alvix Laboratories, LLC is a Mississippi

Limited Liability Company whose only member is Clark J. Levi. (Compl. 1, 2, ECF

No. 1.) Jurisdiction is based on the alleged diversity of the parties.

      The defendants filed the motion now before the Court seeking dismissal for

lack of subject-matter jurisdiction, arguing that complete diversity does not exist

because the plaintiff is actually a citizen of Mississippi, not Florida.

                       ESTABLISHING DIVERSITY OF CITIZENSHIP

      A plaintiff seeking to recover in a federal court has the burden to show that
there was complete diversity of citizenship when the complaint was originally filed.

Arena v. Graybar Elec. Co., 669 F.3d 214, 224 (5th Cir. 2012). The defendants argue

that, like them, the plaintiff was a resident of Mississippi when he filed this lawsuit

in October 2018.

      When a defendant makes a “factual” attack on a court’s subject-matter

jurisdiction, the court is “free to weigh the evidence and satisfy itself as to the

existence of its power to hear the case.” Morris v. U.S. Dep’t of Justice, 540 F. Supp.

898, 900 (S.D. Tex. 1982) aff’d, 696 F.2d 994 (5th Cir. 1983). “[F]ederal courts must

address jurisdictional questions whenever they are raised and must consider

jurisdiction sua sponte if not raised by the parties.” Howery v. Allstate Ins. Co., 243

F.3d 912, 919 (5th Cir. 2001) (citing Kidd v. Sw. Airlines, Co., 891 F.2d 540, 546

(5th Cir. 1990)); see also Griffin v. Lee, 621 F.3d 380, 383-84 (5th Cir. 2010).

      “When a person’s citizenship is challenged, the burden rests with that person

to establish her citizenship by a preponderance of the evidence.” Costopoulos v.

Uber Techs., Inc., No. CV 18-3590, 2018 WL 4739693, at *4 (E.D. La. Oct. 2, 2018)

(citing Preston, 485 F.3d at 798). “The ultimate burden on the issue of jurisdiction

rests with the plaintiff or the party invoking federal jurisdiction.” Coury v. Prot, 85

F.3d 244, 250-51 (5th Cir. 1996). The plaintiff in this case bears both of these

burdens, as he has invoked federal jurisdiction and his citizenship has been

challenged.

      Citizenship of a person is determined by where the person is domiciled.



                                           -2-
Hendry v. Masonite Corp., 455 F.2d 955 (5th Cir. 1972) (“For purposes of federal

diversity jurisdiction ‘citizenship’ and ‘domicile’ are synonymous.”). Domicile is,

however, more than where the party resides – it is the place a person calls home.

Thus, when determining a party’s domicile, a court looks to such factors as where

the person resides, where he works, goes to school, pays his taxes, is registered to

vote, the place of his drivers license, and location of family. Quebe v. Ford Motor

Co., 908 F. Supp. 446, 449 (W.D. Tex. 1995). Domicile requires the demonstration

of two factors: residence and the intention to remain for an unlimited time.

Freeman v. Nw. Acceptance Corp., 754 F.2d 553, 555 (5th Cir. 1985); see also Garcia

v. Koch Oil Co. of Tex. Inc., 351 F.3d 636, 638-39 (5th Cir. 2003).

                                     DISCUSSION

      The defendants attack the factual basis of the Court’s diversity jurisdiction

with the following documents, which they assert show that the plaintiff is a resident

of Mississippi: 1) a complaint filed in December 2016 by the plaintiff in a separate

state court lawsuit which alleges that plaintiff resides in Ocean Springs,

Mississippi; 2) a docket sheet in the state court proceedings showing the plaintiff’s

address in Ocean Springs, Mississippi; 3) a Deed of Trust executed by the plaintiff

for property in Ocean Springs, Mississippi, dated October 29, 2018; 4) two

Mississippi Secretary of State records showing the plaintiff’s Ocean Springs,

Mississippi address for a corporation dissolved in 2003 and an LLC dissolved in

2012; 5) a Mississippi Secretary of State record showing the plaintiff’s Ocean

Springs address for an LLC formed in 2011 and currently in good standing; 6) a

                                          -3-
Mississippi Secretary of State record showing the plaintiff’s wife’s Ocean Springs

address for an LLC formed in 2008 and currently in good standing; 7) a sales

contract executed by the plaintiff in 2017 as manager of a Mississippi LLC; 8) a list

of real property owned by the plaintiff in Jackson County, Mississippi; 9) a second

deed of trust executed by the plaintiff in December 2008 listing his address in

Ocean Springs, Mississippi; and 10) a release of a deed of trust for property in

Ocean Springs, Mississippi dated December 2008. (Mot. to Dismiss Exs. A-K, ECF

Nos. 7-1 to 7-11.)

      The plaintiff argues that he correctly alleged his own Florida residence. He

supports his allegation with an affidavit stating that on the date he filed this

Complaint, and at least ten years prior, he lived in Florida. (Pl. Resp. Ex. A, ECF

No. 10-1.) As of the date of filing, he possessed a Florida driver’s license, was

registered to vote in Florida, had an automobile registered in Florida, and filed a

federal tax return listing a Florida address. He asserts he has never paid

Mississippi income taxes, had a Mississippi driver’s license, or been registered to

vote in Mississippi; he has only had a secondary residence in Mississippi. Copies of

documents supporting a number of these statements are attached to his affidavit.

He asserts that his attorney erred in alleging he was a resident of Mississippi in the

state court complaint, since he was and intends to remain a permanent citizen of

Florida.

      The evidence provided weighs in favor of Florida as the plaintiff’s residence.

The plaintiff clearly has property and business interests in Mississippi, but the

                                          -4-
factors indicating his domicile point to Florida. He makes his home in Florida and

states he intends to remain there indefinitely. For these reasons, the Court finds

that it has diversity jurisdiction in this case. The defendants’ Motion to Dismiss

will be denied.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [7] Motion to

Dismiss filed by the defendants, Clark J. Levi and Alvix Laboratories, LLC is

DENIED.

      SO ORDERED AND ADJUDGED this the 11th day of March, 2019.




                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -5-
